DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/2020 has been entered.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is dependent upon claim 2, lending to indefiniteness since claim 2 is currently cancelled. Applicant is advised to amend the dependency of claim 3, from claim 2, to claim 1.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US 2013/0116656 A1), in view of the UNC School of Pharmacy (https://pharmlabs.unc.edu/labs/suppository/bases.htm, 1996) and further in view of Jensen et al (US 2009/0041858 A1).
Song disclosed a nose-bleeding stopper [title]. The nose plug device comprised a compressible or non-compressible material, in order to exert a pressure on bleeding areas in the inner wall of the nostril [abstract; 0014]. Figures 6C and 6D showed a tapered distal-, and proximal end, for nostril insertion. Further, said device [0018-0019] was surface-coated with a hemostatic agent, to provide bleeding control.
It does not appear that Song specifically disclosed a multi-phasic material, as recited in claim 1. Although Song disclosed hemostatic agents, Song did not specifically disclose ferrous and ferric sulfate, as recited in claims 1 and 3.
The UNC School of Pharmacy disclosed that cocoa butter is used as a suppository base because, in large measure, it fulfills the requirements of an ideal base. At ordinary room temperatures of 15° to 25°C (59° to 77°F), it is a hard, amorphous solid, but at 30° to 35°C (86° to 95°F), i.e., at body temperature, it melts to a bland, nonirritating oil. Thus, 
It would have been prima facie obvious to one of ordinary skill in the art to formulate Song’s nose plug with cocoa butter, as taught by the UNC School of Pharmacy. An ordinarily skilled artisan would have been so motivated, because cocoa butter is an ideal, nonirritating base for pharmaceutical compositions inserted into body cavities. This is because, at room temperature, cocoa butter is suitable for processing and manufacture, while at body temperature, it is suitable for pharmaceutical use, as taught by the UNC School of Pharmacy [The UNC School of Pharmacy, page 1, Oleaginous bases, section A].
Song, in view of the UNC School of Pharmacy, did not teach ferrous and ferric sulfate.
 However, Jensen disclosed [0004] that ferric and ferrous sulfate are known hemostatic compounds, wherein the said compounds are advantageous [0020 and 0027].
Since Song disclosed compositions comprising hemostatic agents, it would have been prima facie obvious to one of ordinary skill in the art to include ferric and ferrous sulfates within Song, as taught by Jensen. An ordinarily skilled artisan would have been motived to include compounds according to their known uses (e.g., hemostatic agents), as taught by Jensen [Jensen; 0004, 0020 and 0027]. 
The instant claim 1 recites a solid phase at 35 °C or less, and a liquid phase at about 37 °C. The UNC School of Pharmacy taught a solid at 15° to 25°C (59° to 77°F),  and a liquid at 30° to 35°C (86° to 95°F), i.e., at  body temperature. In the case where the . 

Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive.
Applicant argued that the skilled artisan would understand that Song’s nose plug could be configured from a solid substrate, and that any combination of Song’s compressible materials, with the UNC’s cocoa butter, would not result in a deformable hemostatic nose plug as instantly claimed (e.g., comprising a material that liquefies at room temperature).
The Examiner disagrees. Song teaches that the devices are compressible foams or solids [0014], each comprised of [0021, 0031] one or more unobstructed hollow venting structures (e.g., holes) to allow flow (including breath and drainage) into or out of the device. The Applicant has not made clear why a material that is liquefying when placed into a body cavity (e.g., cocoa butter) would not be compatible with Song’s device, and Song does not teach or suggest that the Applicant’s allegations are true.
Applicant argued that Song, in view of UNC, would not liquefy at 37 ºC over an extended period of time, and that physical removal would cause reoccurrence of nose bleeding.
The Examiner responds that liquefying over an extended period of time is not claimed, only that the material liquefies at 37 ºC, a limitation that is met by the combined Song and UNC.

Regarding the rejection over claim 3, the Applicant argued that Song teaches coatings with bio-lubricants, where problems with known hemostatic agents (e.g., chitosan salts) are known in the art. Applicant argued that the skilled artisan would be led, by Song, away from the hemostatic compounds of the amended claims 1 and 3.
The Examiner disagrees. Song teaches that the device is coated with hemostatic agents (e.g., coagulants), to allow for a smooth removal without causing the sealed coagulated bleeding site to bleed again. As an example, Song disclosed CELOX (chitosan salt) for bleeding control, although Song was not limited to the examples. This is where Song was concerned, generally, with bleeding control [title, abstract, throughout and at 0018-0019].
Further, Song does not teach against the use of other hemostatic agents, such as those instantly claimed. In the instant case, to arrive at the claimed invention, the skilled artisan would be led, by Song’s guidance, to include a hemostatic coating, and by Jensen’s guidance, to include hemostatic compounds that are both known in the art, and are advantageous for those uses thereof [Jensen; 0004, 0020 and 0027].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US 2013/0116656 A1), in view of the UNC School of Pharmacy (https://pharmlabs.unc.edu/labs/suppository/bases.htm, 1996), further in view of Jensen .
The 35 U.S.C. 103 rejection over Song, in view of the UNC School of Pharmacy and Jensen, was previously described.
Song did not disclose an emollient, as recited in claim 5.
ENTDocs disclosed that lubricants (e.g., emollient) are treatment options for nosebleeds [section entitled What are my treatment options?].
Since Song disclosed compositions comprising hemostatic agents, it would have been prima facie obvious to one of ordinary skill in the art to include lubricants within Song, as taught by ENTDocs. An ordinarily skilled artisan would have been so motivated, because lubricants are treatment options for nosebleeds, as taught by ENTDocs [ENTDocs; section entitled What are my treatment options?].

Response to Arguments
The Applicant did not separately traverse the rejection over ENTDocs.

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 
Although the claims at issue are not identical, they are not patentably distinct from each other. The copending claims recite all of the features instantly recited for the nose plug except for a coating comprising a hemostatic compound.
Song teaches nose plugs comprising hemostatic coatings, and Jensen teaches ferrous and ferric sulfates as known hemostatic compounds.
Thus, it would have been prima facie obvious to one of ordinary skill in the art to include ferrous and ferric sulfate hemostatic coatings within the copending formulation, because hemostatic coatings, and both ferrous and ferric sulfates as hemostatic compounds, are known in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELESTE A RONEY/           Primary Examiner, Art Unit 1612